                     1   ANTHONY J. DECRISTOFORO, SBN 166171
                         anthony.decristoforo@ogletree.com
                     2   PAUL M. SMITH, SBN 306644
                         paul.smith@ogletree.com
                     3   OGLETREE, DEAKINS, NASH, SMOAK &
                         STEWART, P.C.
                     4   500 Capitol Mall
                         Suite 2500
                     5   Sacramento, CA 95814
                         Telephone:     916-840-3150
                     6   Facsimile:     916-840-3159
                     7   Attorneys for Defendant CADENCE
                         EDUCATION, LLC
                     8
                                                   UNITED STATES DISTRICT COURT
                     9
                                                  EASTERN DISTRICT OF CALIFORNIA
                10

                11
                         AMBER McGEE                                 Case No. 2:18-cv-01790-TLN-KJN
                12
                                     Plaintiff,                      ORDER GRANTING PARTIES’ JOINT
                13                                                   STIPULATION TO CONTINUE NON-
                               v.                                    EXPERT DISCOVERY AND RELATED
                14                                                   TRIAL DEADLINES
                         CADENCE EDUCATION, LLC and DOES 1
                15       through 10, inclusive
                                                                     (Sacramento County Superior Court Case No.
                16                   Defendant.                      34-2018-00232921)

                17                                                   Action Filed:    May 11, 2018
                                                                     Date of Removal: June 22, 2018
                18
                                                                     Judge:           Hon. Troy L. Nunley
                19
                20

                21

                22

                23

                24

                25

                26
                27
18cv1790.stipo.021
4.mcgee         28
                                                                                   Case No. 2:18-cv-01790-TLN-KJN
                           ORDER GRANTING PARTIES’ JOINT STIPULATION TO CONTINUE NON-EXPERT DISCOVERY AND
                                                       RELATED TRIAL DEADLINES
 1          Based upon the foregoing Joint Stipulation to Continue Non-Expert Discovery Cut-Off and
 2   Related Trial Deadlines, signed and filed by Plaintiff AMBER McGEE and Defendant CADENCE
 3   EDUCATION, LLC, by and through their respective attorneys of record, and good cause
 4   appearing:
 5          IT IS HEREBY ORDERED that:
 6          1. The Non-Expert Discovery Cut-off is continued to August 19, 2019; and
 7          2. All other deadlines calendared from the Non-Expert Discovery Cut-off shall be
 8                continued in accordance with the Court’s Initial Pretrial Scheduling Order, including
 9                without limitation, the expert discovery and dispositive motion deadlines.
10

11   Dated: February 20, 2019
12

13

14                                       Troy L. Nunley
                                         United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               1               Case No. 2:18-cv-01790-TLN-KJN
       ORDER GRANTING PARTIES’ JOINT STIPULATION TO CONTINUE NON-EXPERT DISCOVERY AND
                                   RELATED TRIAL DEADLINES
